NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: ANTHONY PAUL MANRIQUE,                   No. 16-56799

             Debtor.                            D.C. No. 5:16-cv-00708-DOC
______________________________

ANTHONY PAUL MANRIQUE,                          MEMORANDUM*

                Appellant,

 v.

U.S. BANK, as Trustee for Lehman XS
Trust Mortgage Pass-Through Certificates,
Series 2007-16N,

                Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Anthony Paul Manrique appeals pro se from the district court’s order


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirming the bankruptcy court’s order denying Manrique’s Federal Rule of Civil

Procedure 60(b) motion. We have jurisdiction under 28 U.S.C. § 158(d). We

review de novo the district court’s decision on appeal from the bankruptcy court

and apply the same standards of review applied by the district court. Suncrest

Healthcare Ctr. LLC v. Omega Healthcare Inv’rs, Inc. (In re Raintree Healthcare

Corp.), 431 F.3d 685, 687 (9th Cir. 2005). We affirm.

       The bankruptcy court did not abuse its discretion by denying Manrique’s

Rule 60(b) motion because Manrique failed to demonstrate any grounds for relief.

See Fed. R. Bankr. P. 9024 (making Rule 60 applicable to bankruptcy cases); Sch.

Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.

1993) (setting forth standard of review and grounds for relief under Rule 60(b)).

       The district court properly determined that Manrique’s appeal of the

bankruptcy court’s underlying order was untimely because Manrique failed to file

the notice of appeal with the bankruptcy clerk within 14 days of entry of the order

as required by Fed. R. Bankr. P. 8002(a)(1). See 28 U.S.C. § 158(c)(2) (an appeal

to the BAP or district court from a bankruptcy court must be taken within the time

provided by Fed. R. Bankr. P. 8002); Anderson v. Mouradick (In re Mouradick),

13 F.3d 326, 327 (9th Cir. 1994) (“The provisions of Bankruptcy Rule 8002 are

jurisdictional . . . .”).

       We reject as unsupported by the record Manrique’s contentions that the


                                         2                                    16-56799
bankruptcy court and the district court violated due process in relation to

Manrique’s Rule 60(b) motion.

      AFFIRMED.




                                          3                                   16-56799